Allowable Subject Matter
Claims 1-7, 10 and 14-16 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Monaco on July 28, 2022.

The claims of the application have been amended as follows: 

1 (Currently Amended):  Circuitry for a mobile communications terminal for communicating data to and/or from base stations, the circuitry configured to:
communicate with a base station via a wireless access interface provided by the base station;
receive transmissions from the base station via at least one carrier of a plurality of carriers, 
wherein the plurality of carriers are logically separate sets of physical resources within a frequency range, the physical resources of each carrier of the plurality of carriers providing a corresponding communication channel; and
upon reception of first allocation information comprising an indication of a location of common information within a first carrier of the plurality of carriers, access the common information in the first carrier, 
wherein the first allocation information is provided in a control region of a second carrier of the plurality of carriers, the second carrier being embedded in the first carrier, the control region of the second carrier being reserved for transmission of the allocation information,  
wherein the first carrier comprises a first sub-frame having a corresponding first control region and a second sub-frame having a corresponding second control region, the first sub-frame being adjacent to and preceding the second sub-frame,
wherein the first carrier is a host carrier comprising the first sub-frame and the second sub-frame, 
wherein the second carrier is a virtual carrier embedded in a dedicated portion of the first sub-frame and a dedicated portion of the second sub-frame of the host carrier, 
wherein the common information 
wherein second allocation information that indicates the location of the common information is located in the second control region of the first carrier, and
wherein the common information is system information enabling the mobile terminal to communicate on both the host carrier and the virtual carrier. 

15 (Currently Amended):  A mobile terminal for communicating data to and/or from base stations, the mobile terminal comprising:
circuitry configured to
communicate with a base station via a wireless access interface provided by the base station;
receive transmissions from the base station via at least one carrier of a plurality of carriers, 
wherein the plurality of carriers are logically separate sets of physical resources within a frequency range, the physical resources of each carrier of the plurality of carriers providing a corresponding communication channel; and
upon reception of first allocation information comprising an indication of a location of common information within a first carrier of the plurality of carriers, access the common information in the first carrier, 
wherein the first allocation information is provided in a control region of a second carrier of the plurality of carriers, the second carrier being embedded in the first carrier, the control region of the second carrier being reserved for transmission of the allocation information,  
wherein the first carrier comprises a first sub-frame having a corresponding first control region and a second sub-frame having a corresponding second control region, the first sub-frame being adjacent to and preceding the second sub-frame,
wherein the first carrier is a host carrier comprising the first sub-frame and the second sub-frame, 
wherein the second carrier is a virtual carrier embedded in a dedicated portion of the first sub-frame and a dedicated portion of the second sub-frame of the host carrier, 
wherein the common information 
wherein second allocation information that indicates the location of the common information is located in the second control region of the first carrier, and
wherein the common information is system information enabling the mobile terminal to communicate on both the host carrier and the virtual carrier.

16 (Currently Amended):   A method performed by a mobile terminal for communicating data to and/or from base stations, the method comprising:
communicating with a base station via a wireless access interface provided by the base station;
receiving transmissions from the base station via at least one carrier of a plurality of carriers, 
wherein the plurality of carriers are logically separate sets of physical resources within a frequency range, the physical resources of each carrier of the plurality of carriers providing a corresponding communication channel; and
upon reception of first allocation information comprising an indication of a location of common information within a first carrier of the plurality of carriers, accessing the common information in the first carrier, 
wherein the first allocation information is provided in a control region of a second carrier of the plurality of carriers, the second carrier being embedded in the first carrier, the control region of the second carrier being reserved for transmission of the allocation information,  
wherein the first carrier comprises a first sub-frame having a corresponding first control region and a second sub-frame having a corresponding second control region, the first sub-frame being adjacent to and preceding the second sub-frame,
wherein the first carrier is a host carrier comprising the first sub-frame and the second sub-frame,
wherein the second carrier is a virtual carrier embedded in a dedicated portion of the first sub-frame and a dedicated portion of the second sub-frame of the host carrier, 
wherein the common information 
wherein second allocation information that indicates the location of the common information is located in the second control region of the first carrier, and
wherein the common information is system information enabling the mobile terminal to communicate on both the host carrier and the virtual carrier.

17 (Cancelled). 

18 (Cancelled). 

19 (Cancelled). 

20 (Cancelled). 

21 (Cancelled). 

22 (Cancelled). 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Fong, discloses a circuitry for mobile communications terminal for communicating data (Fong, paragraph [0002], wireless devices; paragraph [0091], circuits) to and/or from base stations (Fong, paragraph [0003], base station), the circuitry configured to: 
communicate with a base station via a wireless access interface provided by the base station (Fong, paragraph [0001], lines 1-5, data transmission in a communication system; paragraph [0003], lines 1-4, base station); 
receive transmissions from the base station via at least one carrier of a plurality of carriers (Fong, paragraph [0001], lines 1-5, multi-carrier data transmission in a communication system; paragraph [0003], lines 1-4, base station; paragraph [0058], lines 1-6, UE assigned component carriers), 
wherein the plurality of carriers are logically separate sets of physical resources within a frequency range (Fong, Fig. 1; paragraph [0007], lines 1-9, each component carrier has a bandwidth of 20 MHz), the physical resources of each carrier of the plurality of carriers providing a corresponding communication channel (Fong, paragraph [0005], lines 1-3, communication channels); 
upon reception of first allocation information comprising an indication of a location of information within a first carrier of the plurality of carriers (Fong, paragraph [0007], multiple component carriers allocated; paragraph [0022], configuring first transmission channel on first cell for transmitting control information allocating a resource on the second transmission channel; paragraph [0054], PDCCH allocating the PDSCH; paragraph [0056], PDCCH allocates resource on the virtual carrier; paragraph [0058], broadcast signaling to specify the carrier configuration including bandwidth, frequency and channel configuration; designated active carrier with PDCCH monitored by UE; designated active carrier carries synchronization information, system information, broadcast, paging) access the common information in the first carrier (Fong, paragraph [0058], synchronization information, system information, broadcast, paging), 
wherein the first allocation information is provided in a control region of a second carrier of the plurality of carriers, the control region of the second carrier being reserved for transmission of the allocation information (Fong, paragraph [0005], PDCCH is used to transmit schedule assignment information, control data; paragraph [0022], configuring first transmission channel on first cell for transmitting control information allocating a resource on the second transmission channel; paragraph [0044], serving cell may assign virtual carrier to a UA using signaling such as a PDCCH; paragraph [0051], control channel transmitted on a virtual carrier associated with the serving cell),
wherein the first carrier comprises a first sub-frame having a corresponding first control region and a second sub-frame having a corresponding second control region (Fong, paragraph [0060], in a subframe, the serving cell may assign resources to UAs using PDCCH; paragraph [0061], subframes), 
wherein the first carrier is a host carrier comprising the first sub-frame and the second sub frame (Fong, paragraph [0060], in a given subframe, the serving cell may assign resources to UAs using PDCCH; paragraph [0061], subframes),
wherein the second carrier is a virtual carrier (Fong, paragraph [0044], serving cell may assign virtual carrier to a UA using signaling such as a PDCCH; paragraph [0051], control channel transmitted on a virtual carrier associated with the serving cell).

Fong does not explicitly disclose that the common information is for enabling the mobile terminal to communicate on both the host carrier and a second carrier.

Damnjanovic discloses wherein the common information is system information (Damnjanovic, paragraph [0045], PSS, SSS, MIB, PBCH; paragraph [0047], additional SIBs on anchor carrier can provide multicarrier information such as other anchor carriers and new control regions) enabling the mobile terminal to communicate on both the host carrier and a second carrier (Damnjanovic, paragraph [0049], anchor carrier can transmit a DL grant on multiple carriers including anchor carrier and non-anchor carrier).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the common information to enable the mobile terminal to communicate on both the host carrier and a second carrier, as in Damnjanovic, in the invention of Fong, where the second carrier is a virtual carrier.  The motivation to combine the references would have been to consolidate the signaling for multiple carriers, as discussed in paragraph [0044] of Damnjanovic.

Fong does not explicitly disclose that the first allocation information comprises an indication of a location of common information.

Sagfors discloses that upon reception of first allocation information comprising an indication of a location of common information within a first carrier (Sagfors, paragraph [0012]-[0013], system information scheduled by PDCCH) access the common information in the first carrier (Sagfors, paragraph [0012], other SIBs scheduled by system information), 
wherein the first allocation information is provided in a control region of a carrier, the control region of the carrier being reserved for transmission of the allocation information (Sagfors, paragraph [0012]-[0013], system information scheduled by PDCCH),
wherein second allocation information that indicates the location of the common information is located in the second control region (Sagfors, paragraph [0012]-[0013], system information scheduled by PDCCH).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the first allocation information comprising an indication of a location of common information.  The motivation to combine the references would have been to inform UEs where to find common information.

Fong does not explicitly disclose that the virtual carrier is embedded in a dedicated portion of in the first carrier, and the virtual carrier is embedded in a dedicated portion of the first sub-frame and a dedicated portion of the second sub-frame of the host carrier.

Gheorghiu discloses common information within a first carrier of the plurality of carriers, access the common information in the first carrier (Gheorghiu, Fig. 2, PBCH), 
wherein the first allocation information is provided in a control region of a second carrier of the plurality of carriers, the control region of the second carrier being reserved for transmission of the allocation information (Gheorghiu, Figs. 3A, 4, 5, M-PDCCH; paragraph [0047], PDCCH and M-PDCCH carry control data),
wherein the first carrier comprises a first sub-frame having a corresponding first control region and a second sub-frame having a corresponding second control region, the first sub-frame being adjacent to and preceding the second sub-frame (Gheorghiu, Fig. 2, PDCCHs in subframes; paragraph [0033], PDCCH in control region of a subframes, each instance of a PDCCCH carries DCI conveying downlink grants),
wherein the first carrier is a host carrier comprising the first sub-frame and the second sub-frame (Gheorghiu, Fig. 2, PDCCHs in subframes; paragraph [0033], PDCCH in control region of a subframes, each instance of a PDCCCH carries DCI conveying downlink grants),
wherein the second carrier is a virtual carrier embedded in a dedicated portion of the first sub-frame and a dedicated portion of the second sub-frame of the host carrier (Gheorghiu, Figs. 3A, 4, 5, M-PDCCH in data regions of adjacent subframes; paragraph [0046], M-PDCCH is a channel with lower SNR than other channels; paragraph [0047], PDCCH and M-PDCCH carry control data and traffic data; paragraph [0072], lower SNR techniques for M2M), and
wherein second allocation information that indicates the location of the common information is located in the second control regionof the first carrier (Gheorghiu, Figs. 3A, 4, 5, M-PDCCH; paragraph [0047], PDCCH and M-PDCCH carry control data). 

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, in view of the number and combination of references, wherein the common information is located in a portion of the second sub-frame that is outside of the second carrier dedicated portion of the second sub-frame of the host carrier.

Independent claims 15 and 16 are allowable for substantially the same reasons as claim 1.
Dependent claims 2-7, 10 and 14 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466